Citation Nr: 9926584	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-32 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
October 1973.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a June 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the claims of service connection 
for hearing loss and a psychophysiologic gastrointestinal 
disorder (later recharacterized as panic disorder without 
agoraphobia and major depressive disorder).  A notice of 
disagreement was submitted in July 1997.  A statement of the 
case was issued in September 1997, and the veteran's 
substantive appeal and request for a personal hearing were 
received that November.  In January 1998, the veteran 
appeared and testified before a hearing officer at the RO.  

In an August 1998 RO decision, entitlement to service 
connection for panic disorder without agoraphobia and major 
depressive disorder was granted, and appellate action 
regarding this decision has not been initiated.  Therefore, 
the Board no longer has jurisdiction over the issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between any 
current hearing loss and service.  

2.  The claim for service connection for hearing loss is not 
plausible.  


CONCLUSION OF LAW

The claim for service connection for hearing loss is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

At the time of the veteran's enlistment examination of May 
1969, a history of hearing loss was not noted.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
0
-5
0
5
LEFT
10
-5
5
5
0
0

The treatment records from 1972 show that the veteran was 
treated for an ear infection of the left ear.  At the time of 
his separation examination of October 1973, the veteran's 
hearing was 15/15 to whispered and spoken voice bilaterally.

The veteran's VA employee health records include reports of 
audiological evaluations conducted in 1987, 1988, 1989, 1990, 
1991, 1993, 1994 and 1995.  On the audiological evaluation in 
July 1987, the examiner reported that the audiogram revealed 
a mild sensorineural type hearing loss.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
15
15
10
10
10
LEFT
15
10
15
15
20
25

On the audiological evaluation in October 1988, the examiner 
reported that the audiogram revealed a bilateral 
sensorineural hearing loss.  Pure tone thresholds, in 
decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
6000
RIGHT
15
10
10
10
5
10
LEFT
20
15
20
20
15
25

VA treatment records show that in July 1989, the veteran was 
treated for an inner ear infection.  At that time, a history 
of ear problems was noted.  

On the audiological evaluation in January 1990, the examiner 
reported that the audiogram revealed a bilateral hearing 
loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
15
20
10
10
10
LEFT
15
15
20
25
20
30

On the audiological evaluation in August 1991, the examiner 
reported that the audiogram revealed a bilateral hearing 
loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
25
20
20
15
25
25
LEFT
25
20
20
20
25
30

On the audiological evaluation in August 1993, the examiner 
reported that the audiogram revealed a bilateral hearing 
loss.  Pure tone thresholds, in decibels, were as follows:






HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
20
20
15
15
30
LEFT
20
20
25
20
25
35

On the audiological evaluation in September 1994, the 
examiner reported that the audiogram revealed a bilateral 
hearing loss.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
15
15
15
20
20
LEFT
20
15
20
20
25
30

In April 1995, the veteran was treated for his complaints of 
right ear pain.  It was noted that he had a history of 
intermittent ear pain over the years.  

On the audiological evaluation in September 1995, the 
examiner reported that the audiogram revealed a bilateral 
hearing loss.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
20
20
20
20
25
15
LEFT
20
15
25
30
35
30

In January 1998, the veteran testified that he was 
responsible for caring for diesel engines, the boats and 
emergency generators during service.  Since that type of work 
was loud, he wore ear protection.  Sometimes he removed the 
ear protection to check the machinery that he was cleaning.  
About once every month or couple of months, he had to go to 
sick call and have excess wax cleaned from his ears.  Hearing 
tests were not conducted.  He realized that his hearing had 
been deteriorating since he started work in April 1974 and 
had his hearing tested once a year.  The veteran also noted 
that he had a hole in his eardrum that eventually healed, and 
that his left eardrum was perforated.  He reportedly has 
difficulty discriminating when more than one person is 
speaking at the same time.  Instead of using a water gun to 
clean his ears, physicians have recommended that he use 
peroxide three times a week.  He noted that he had been 
working as an electrician and that he runs generators.  He 
wears ear protection while working.  

Of record is a July 1998 audiological report from Brookline 
Hearing Services.  The examiner noted the history of noise 
exposure during service.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
15
10
15
10
12.5
LEFT
15
15
20
20
25
20

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The examiner reported that the 
veteran's hearing was within normal limits. 

II.  Legal Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§ 1110 (West 1991).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Where a veteran served 90 days or more during a period of war 
and organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
right ear hearing loss.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well grounded, the Board 
notes that the record on appeal includes the veteran's 
service medical records, VA treatment records, VA employee 
health audiograms, and a non-VA audiological examination 
report.  

The VA audiological evaluations since 1987 clearly show 
diagnoses of hearing loss, although none of the audiometric 
data meet the regulatory criteria for hearing loss 
disability.  See 38 C.F.R. § 3.385.  Further, the pure tone 
thresholds noted on the report of a private audiological 
evaluation in July 1998 also do not meet the criteria for 
hearing loss disability.  

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The assertions of a lay party on matters of medical causation 
of a disease or disability are not sufficient to make a claim 
well grounded.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the veteran's assertions that he currently suffers 
from hearing loss related to an injury in service, do not 
constitute competent medical evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  

Nevertheless, even accepting the veteran's report of noise 
exposure in service as constituting incurrence of an injury 
in service, for purposes of this analysis only, whether or 
not the veteran currently has hearing loss, the record does 
not show that such a disability was shown or diagnosed during 
service or until almost 14 years after service.  More 
importantly, however, no examiner has attributed any current 
hearing loss to any disease or injury the veteran may have 
sustained during service.  There is no competent, i.e., 
medical, evidence of a nexus between any injury or disease 
during service and any current hearing loss.  The third 
criterion for a well grounded claim is not met.  

Thus, the claim is not well grounded and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 


ORDER

The claim for service connection for hearing loss is not well 
grounded, and the appeal is denied.


		
	William R. Harryman
	Acting Member, Board of Veterans' Appeals



 

